Name: COMMISSION REGULATION (EC) No 1631/97 of 14 August 1997 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  trade policy;  beverages and sugar
 Date Published: nan

 No L 225/ 10 fENl Official Journal of the European Communities 15 . 8 . 97 COMMISSION REGULATION (EC) No 1631/97 of 14 August 1997 on the issuing of export licences for wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1145/97 of 24 June 1997 introducing special arrange ­ ments for issuing export licences for wine-sector products up to 31 August 1997 ('), and in particular Article 1 (4) thereof, Whereas Article 55 (7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (2), as last amended by Regulation (EC) No 1417/97 (3), limits the grant of export refunds for wine-sector products to the volumes and expenditure agreed in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations; Whereas Article 1 (4) of Regulation (EC) No 1145/97 lays down the conditions under which special measures may be adopted by the Commission to prevent the quantity provided for or the available budget under the Agreement from being exceeded; Whereas, on the basis of information on export licence applications available to the Commission on 13 August 1997, the budget available under the Agreement could be exceeded unless the issue of export licences with advance fixing of the refund is restricted; whereas, therefore , a single percentage for the acceptance of applications submitted between 6 and 12 August should be applied, and the issue of licences for applications submitted and the submission of applications should be suspended, HAS ADOPTED THIS REGULATION: Article 1 1 . Export licences with advance fixing of the refund for wine-sector products for which applications are submitted between 6 and 12 August 1997 under Regulation (EC) No 1145/97 shall be issued up to 3,78 % of the quantities applied for. 2 . For wine-sector products, the issue of export licences for which applications are submitted from 13 August 1997 and the submission of applications for export licences from 15 August 1997 shall be suspended . Article 2 This Regulation shall enter into force on 15 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 August 1997. For the Commission Emma BONINO Member of the Commission (') OJ No L 166, 25 . 6 . 1997, p. 3 . (2) OJ No L 84, 27. 3 . 1987, p. 1 . M OJ No L 196, 24. 7. 1997, p. 10 .